Case 18-66766-jwc      Doc 151    Filed 06/26/19 Entered 06/26/19 17:35:23            Desc Main
                                  Document     Page 1 of 8


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                                       :       CHAPTER 11
                                                :
   BEAUTIFUL BROWS LLC,                         :       CASE NO. 18-66766-JWC
                                                :
            Debtor.                             :
                                                :

                                     REPORT OF SALE
            COMES NOW S. Gregory Hays, the Chapter 11 Trustee in the above-captioned

   matter, and files this Report of Sale pursuant to Bankruptcy Rule 6004(f), and shows the

   Court as follows:

                                               1.

            On or about May 31, 2019, the Trustee sold the Personal Property, as defined in

   the Asset Purchase Agreement attached hereto as Exhibit “A”, (“Property”) to Nilkanth

   Salon, LLC and Guru Hari, LLC by and through Minal Patel and Magan Patel

   (“Purchaser”) for $285,000.00 pursuant to the Order Granting Trustee’s Motion (A) for

   Authority to Sell Assets Free and Clear of Liens, Claims, Encumbrances, and Interests;

   (B) to Assume and Assign Certain Executory Contracts; and (c) to Establish Procedures

   with Respect to Such Sale [Doc. No. 146] entered on May 29, 2019.

                                               2.

            Attached hereto as Exhibit “A” is a copy of the Asset Purchase Agreement signed

   by the Trustee transferring the Property to the Purchasers. The Trustee reports that he has

   completed the delivery of the Property to the Purchaser and netted $267,900.00 from the
Case 18-66766-jwc     Doc 151    Filed 06/26/19 Entered 06/26/19 17:35:23     Desc Main
                                 Document     Page 2 of 8


   sale after payment of the business broker’s commission.

          Respectfully submitted this 26th day of June, 2019.



                                                         /s S. Gregory Hays
                                                      S. Gregory Hays
   Hays Financial Consulting, LLC                     Chapter 11 Trustee
   2964 Peachtree Road, N.W., Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
   ghays@haysconsulting.net
Case 18-66766-jwc   Doc 151   Filed 06/26/19 Entered 06/26/19 17:35:23   Desc Main
                              Document     Page 3 of 8



                                  Exhibit “A”
Case 18-66766-jwc   Doc 151   Filed 06/26/19 Entered 06/26/19 17:35:23   Desc Main
                              Document     Page 4 of 8
Case 18-66766-jwc   Doc 151   Filed 06/26/19 Entered 06/26/19 17:35:23   Desc Main
                              Document     Page 5 of 8
Case 18-66766-jwc   Doc 151   Filed 06/26/19 Entered 06/26/19 17:35:23   Desc Main
                              Document     Page 6 of 8
Case 18-66766-jwc   Doc 151   Filed 06/26/19 Entered 06/26/19 17:35:23   Desc Main
                              Document     Page 7 of 8
Case 18-66766-jwc      Doc 151      Filed 06/26/19 Entered 06/26/19 17:35:23           Desc Main
                                    Document     Page 8 of 8


                                CERTIFICATE OF SERVICE

          I hereby certify that I am over the age of 18 and that on this day I served a copy of

   the foregoing REPORT OF SALE by first class U.S. Mail, with adequate postage prepaid

   on the following persons or entities at the addresses stated:

              Thomas Wayne Dworschak
              Office of the United States Trustee
              362 Richard B. Russell Building
              75 Ted Turner Drive, SW
              Atlanta, GA 30303

              Beautiful Brows LLC
              5002 North Royal Atlanta Dr
              Suite M
              Tucker, GA 30084

              Jason L. Pettie
              Jason L. Pettie, PC
              P.O. Box 17936
              Atlanta, GA 30316

   Dated: June 26, 2019.

                                                            /s S. Gregory Hays
                                                         S. Gregory Hays
                                                         Chapter 7 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Road, N.W., Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
   ghays@haysconsulting.net
